Name: Commission Regulation (EC) No 2048/94 of 12 August 1994 prolonging Regulation (EC) No 1913/94 temporarily suspending the advance fixing of export refunds for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 8 . 94 Official Journal of the European Communities No L 210/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2048/94 of 12 August 1994 prolonging Regulation (EC) No 1913/94 temporarily suspending the advance fixing of export refunds for certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1880/94 (2), Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 776/94 (4), and in particular the first subparagraph of Article 5 (4) thereof, Whereas Commission Regulation (EC) No 1913/94 (*), suspended advance fixing of the export refund for certain milk products ; whereas the reasons which led to that suspension still exist ; whereas it is important, therefore, to continue that measure for a limited period, which will make it possible to monitor the situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 1913/94 ' 16 August 1994' is hereby replaced by ' 11 September 1994'. Article 2 This Regulation shall enter into force on 17 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 August 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 197, 30. 7. 1994, p. 21 . (3) OJ No L 155, 3 . 7. 1968, p. 1 . (4) OJ No L 91 , 8 . 4. 1994, p. 6 . 0 OJ No L 194, 29. 7 . 1994, p. 49.